Citation Nr: 0807030	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  03-25 120A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to May 
1962 and from February 1968 to May 1968.  

This appeal arises from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied the veteran's request to 
reopen his claim for service connection for a bilateral foot 
disorder.  

The Board of Veterans' Appeals (Board) in a May 2004 decision 
reopened the veteran's claim for service connection for a 
bilateral foot disorder.  The issue was remanded in May 2004 
to obtain a medical opinion.  As the development ordered has 
been completed to the extent possible the veteran's claim has 
been returned for further appellate review.  Stegall v. West, 
11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service medical records do not include any treatment for, 
or diagnosis of any disorder of the feet.  

2.  The first documentation of spurring along the posterior 
and inferior aspect of the left os calcis appears in July 
1987 VA X-rays of the feet.  

3.  The first diagnosis of plantar fasciitis appears in June 
2001 VA treatment records.  

4.  The first documentation of bilateral plantar and 
posterior calcaneal spurring appears in April 2005 VA X-rays.  


CONCLUSION OF LAW

A bilateral foot disorder was not incurred in active military 
service; and the service incurrence of a bilateral foot 
disorder may not be presumed.  38 U.S.C.A. § 1110, 1112, 
1113, 1131 (West 2002);; 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in July 2004, February 2005 and the May 2004 
Remand of the Board, the RO satisfied VA's foregoing notice 
requirements such that a reasonable person could be expected 
to understand what was needed to substantiate his claim, and 
thus the essential fairness of the adjudication was not 
frustrated.   The veteran's submission of an independent 
medical examination and opinion demonstrate he clearly 
understands the requirements for substantiating his claim.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was not adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase.  
Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

With respect to VA's duty to assist, the Board notes the 
records identified by the veteran have been obtained.  
38 U.S.C.A. § 5103A.   The veteran was afforded a VA 
examination and an opinion was obtained.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Factual Background and Analysis.  The veteran's August 1955 
enlistment examination reveals his feet were normal.  On his 
August 1955 Report of Medical History the veteran denied any 
history of foot trouble.  There are no records of any 
complaints, treatment or diagnosis of any foot disorders.  
June 1960 service medical records noted the veteran 
complained that his ankles gave him a lot of trouble and pain 
after "long standing."  In May 1962, his Report of Medical 
Examination again noted his feet were normal.  The veteran 
checked having a history of foot trouble on his Report of 
Medical History in May 1962.  On the reverse side of the form 
in the section for the Physician's Summary it was typed that 
he had occasional trouble with his feet and ankles with 
excessive standing.  

An October 1967 Report of Medical Examination at enlistment 
again indicated the veteran's feet were normal and the 
veteran denied any history of foot trouble on his October 
1967 Report of Medical History.  March 1968 service medical 
records reveal the veteran complained of back problems and 
pain in both ankles with swelling of his legs.  There are no 
complaints of any foot pain or findings related to the 
plantar fascia, soles or balls of the feet.  Trace edema of 
the ankles was noted.  X-rays were taken and the examiner 
noted a probable old fracture of the right fibula.  The 
veteran was give a Physical Profile including for swelling of 
the legs and ankle.  There is no report of either a 
separation examination or a medical board report or 
evaluation for May 1968 in the claims folder.  

The veteran filed his initial claim for VA benefits in August 
1968.  The veteran did not list a foot disorder among his 
claimed disabilities.  When the veteran was examined by VA in 
January 1969 he did not complain of any foot disorder.  

The first complaints of foot pain appear in October 1986 VA 
records.  Initially the veteran complained of a numb feeling 
in the left foot for one week.  X-rays of the left foot 
revealed no soft tissue swelling or fracture.  There was a 
small two millimeter metallic density at the inferior aspect 
of the calcaneous on the lateral view only.  It was noted it 
could represent an artifact versus a foreign body, a repeat 
film was recommended to rule out a foreign body.  The veteran 
was sent to the podiatry clinic.  He complained of burning, 
tingling pain in the balls of both feet.  He stated he had 
the pain while walking and it was relieved by removing his 
shoe gear.  His toes went numb at times and it felt as it he 
was walking on pebbles.  It had been present for two weeks.  
Examination revealed decreased sensation of digits two 
through four, bilaterally and palpable pain in the second and 
third interspaces, bilaterally.  The assessment was the 
complaints were secondary to probable neuroma.  An injection 
was give for the pain.  The veteran returned in November 1986 
and complained of burning pain in the plantar area of the 
left foot.  It was aggravated with ambulation.  He had at 
least 50 percent pain relief with use of the spenco pads and 
the injection.  Examination revealed no tenderness was 
elicited to palpation.  The assessment was neuroma or 
bursitis that appeared to be resolving.  In December 1986, 
one month after the injection, the veteran's pain had 
decreased 25 percent and he had been given insoles.   
Examination revealed the plantar aspect was ruborous 
secondary to alcohol and skin was dry and scaly and the nails 
were thick and discolored.  The assessment was neuroma of the 
intercostal space, bilateral.  

In February 1987, the veteran filed his initial claim for 
service connection for a disorder of the feet.  A VA 
examination in July 1987 included complaints that his feet 
would swell and make his boots tight.  He said he had 
continuous discomfort in his feet mainly when he stood a lot.  
The worst pain was in his metatarsal area, but his whole foot 
hurt including the arch and his toes would get numb.  
Examination of his feet was normal.  The shape of his feet 
was normal.  He had adequate range of motion.  X-rays of the 
feet revealed minimal spurring along the posterior and 
inferior aspect of the left os calcis.  The bony structures 
were otherwise completely unremarkable in appearance and the 
soft tissues appeared normal.  

July 1998 VA records indicate the veteran needed a heel cup 
and the provisional diagnosis was heel pain.  

April 2001 VA outpatient treatment records indicate the 
veteran reported soreness of the left foot in the sole, with 
a growth under his big toes and left middle toe.  It had been 
partially cured when treated three or four years previously.  
In June 2001, the veteran again complained of left foot pain.  
Examination revealed tenderness to palpation along the 
plantar fascia with a tight heel cord.  Plantar fasciitis was 
the assessment.  

The veteran submitted a report of a December 2002 Independent 
Medical Examination by Dr. Richard Hastings, an internist.  
Dr. Hastings wrote, in pertinent part, the following:  

In my medical opinion and based upon a 
reasonable degree of medical certainty, 
(the veteran), a veteran of the U. S. 
Army does have the following clinical 
findings and medical conditions as a 
direct result of his service-connected 
military activities with the U. S. Army:

Moderate, chronic and permanent left foot 
and ankle pain secondary to 
metatarsalgia: service connected 
(emphasis in the original).  The patient 
did sustain service-connected development 
of left foot and ankle pain and has been 
treated by podiatrists confirming the 
presence of a neuroma consistent with 
Morton's disease and the additional 
diagnosis of plantar fasciitis.  He did 
receive treatment in the military having 
been confirmed as having swelling and 
discomfort involving his feet and ankles 
consistent with this clinical diagnosis 
and confirmed thereafter by the podiatry 
service of the VA medical clinic.  He has 
had progressive persistent and chronic 
symptomatologies post separation 
involving the left foot.  

The report includes an identical paragraph as to the right 
foot.  

The April 2005 VA examination report notes the veteran was a 
retired mechanic.  He had worked for years on concrete.  He 
currently had foot pain that never left him.  He had it all 
the time and it was of 7 out of 10 in intensity.  Examination 
of the feet revealed the veteran had flexible low arches.  
There was no palpable pain and range of motion of his ankles 
and toes was normal for his age.  X-rays showed bilateral 
inferior spurs, but were otherwise normal for his age.  The 
VA physician's impression was the veteran was a moderately 
obese male who was retired from working as a mechanic for 
years which involved standing on concrete.  His X-rays were 
within normal limits.  The spurs were simply due to years of 
standing, abnormal fascial insertion, irritation and 
spurring.  Heel spurs in his age group were described as 
certainly not unusual.  The areas of the spurs were not 
subjectively tender and were not part of his complaints.  The 
VA physician believed that the veteran had worked hard and 
stood on concrete most of his adult life and was now having 
some fatigue and tenderness.  His mild obesity also played a 
role.  The VA physician saw no relationship between his 
military service and his present complaints.  In an addendum 
the VA physician stated he had reviewed the claims folder.  

Analysis.  In order to establish service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  

The evidence includes a current diagnosis of a bilateral foot 
disorder and X-rays revealing bilateral spurring.  The 
veteran contends he first had symptoms of a foot disorder in 
service which are related to his current foot disorder.  He 
has submitted an opinion from a physician who supports his 
contentions.  

In weighing the evidence the Board has carefully reviewed the 
contemporaneous medical records.  Based on the chronological 
record the Board has concluded the veteran's current foot 
disorder did not begin in service.  The pivotal factor here 
is whether the veteran had symptoms of the "foot" 
specifically the sole or plantar fascia and heel in service, 
rather than the ankle.  The only complaints in the service 
medical records in May 1960 and March 1968 refer to the 
ankle, not to the feet.  There are no references to any 
plantar symptoms in service or any heel pain.  While the 
Report of Medical History in May 1962 includes a check mark 
by foot trouble, the notation on the reverse clarifies that 
the veteran was referring to the ankle symptoms of swelling 
with long standing even though the word foot is again 
included.  While the veteran had used the words foot and 
ankle interchangeably, the treatment records clearly refer 
only to the trace edema or swelling in the ankles and legs.  
Notably in October 1967 the veteran denied any history of 
"foot trouble" and the later March 1968 complaints of pain 
again refer to the ankles and swelling in the legs.  The 
Physical Profile was not issued for any foot disorder, but 
for an old back injury, and the leg and ankle.  Clearly the 
evidence in service is inadequate to establish the existence 
of a chronic foot disorder in service.  

Even if the Board considers the May 1962 check mark as the 
first documentation of a foot disorder, the next reference in 
the medical record to a foot disorder appears in the October 
1986 VA records.  That is some twenty two years later.  
Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service when considering a claim for service 
connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  This is 
particularly significant when there are service records, VA 
examination reports and treatment records documenting the 
veteran's complaints during the period between 1962 and 1986.  

Notably the anatomical area of the symptoms complained of by 
the veteran in October 1986 may clearly be distinguished from 
those noted in service.  In October 1986 the veteran 
complained of numbness and tingling in the balls of his feet.  
After the veteran was treated in October 1986, a subsequent 
February 1987 VA examination found no disorder of the feet 
other than the minimum spurring on the left which was 
revealed by X-rays.  That fact clearly indicates that there 
was also no diagnosis of any arthritis of the feet during the 
initial post service year, since that is the first report 
which included evidence of spurring.  

In reviewing the opinion and report of Dr. Hastings, the 
Board notes his recitation of the veteran's medical history 
is not accurate.  He referred to "treatment' in service for 
the foot, but there is no record of such treatment.  In 
addition, he infers that VA physicians confirmed the presence 
of a neuroma as being related to the swollen feet and ankles 
in service.  A review of the October 1986 VA treatment 
records does not include any indication that the symptoms 
noted were in any way related to service.  In fact, the 
history noted in those records stated the veteran had a numb 
feeling for one week.  The veteran, in October 1986, did not 
report having chronic foot pain or mention having any foot 
pain prior to the week before he appeared for treatment.  

The Board rejects the opinion of Dr. Hastings because it is 
inconsistent with the contemporaneous medical records.  
Indeed, in a recent case the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") instructed 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  In this instance, 
the distinct report of burning pain in the balls of the feet 
and numbness currently reported by the veteran is quite 
distinct, from the ankle and leg swelling noted in service, 
as to reduce the probative value of Dr. Hastings opinion 
linking current disability to service. Given this conclusion, 
and the adverse VA medical opinion, the preponderance of the 
evidence is against the claim for service connection for a 
disorder of the feet.  


ORDER

Service connection for a bilateral foot disorder is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


